Citation Nr: 0031807	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-15 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for iritis.  

2. Entitlement to service connection for hearing loss.  

3. Entitlement to service connection for residuals of frozen 
feet.  

4. Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 1999 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

During the February 1999 VA audiological examination, the 
veteran complained of tinnitus.  In his substantive appeal he 
made reference to a hip injury.  The Board finds that the 
veteran is rasing the issue of service connection for 
tinnitus and a hip disability.  These issues are referred to 
the RO for appropriate action.

The issue of service connection for iritis, hearing loss, and 
a low back disorder will be discussed in the Remand portion 
of this decision.


FINDINGS OF FACT

The residuals of frozen feet are of service origin.


CONCLUSION OF LAW

The residuals of frozen feet were incurred during active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303, 3.102 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compensation is payable to a veteran for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service. 38 U.S.C.A. § 1110.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The Board notes that a significant portion of the veteran's 
service medical records are unavailable, apparently having 
been destroyed in a fire at the National Personnel Records 
Center records center in 1973.  The Board recognizes that 
there is a heightened obligation to assist a claimant in the 
development of his case, a heightened obligation to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule in cases, such as in this 
situation, in which records are presumed to have been or were 
destroyed while the file was in the possession of the 
government.  O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).

The available service medical records consist of the 
separation examination which showed no pertinent abnormality.  
The veteran's Record and Report of Separation shows he was a 
Heavy Motar Crewman.  Under Battles and Campaigns he served 
in the Ardennes, Rhineland, and Central Europe.  He was 
awarded the Combat Infantryman Badge (CIB).

In February 1999 the veteran underwent a VA Cold Injury 
Protocol Examination.  At that time the veteran reported that 
he sustained a cold injury to his feet in Belgium during WW 
II.  Following the examination the diagnosis was paresthesia, 
numbness, cold sensitivity, and hair loss consistent with 
sequelae of frostbite.

To summarize, the service administrative records are 
consistent with exposure to the cold while the veteran was 
serving in Belgium during WW II.  The separation examination 
showed no evidence of a cold injury involving the veteran's 
feet.  However, the recent VA examination showed findings, 
which were consistent with the residuals of frozen feet.  
Additionally, there is no evidence of record indicating that 
the veteran sustained a cold injury to his feet following 
service.  

Accordingly, the Board concludes that the evidence is in 
relative equipoise.  Under these circumstances and applying 
the benefit-of-the-doubt doctrine, service connection for 
residuals of frozen feet is warranted.  38 U.S.C.A. § 3.102.

While the veteran's appeal was pending legislation was 
enacted to reaffirm and clarify the duty to assist doctrine.  
The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The RO has not had the 
opportunity to review this claim in conjunction with the new 
legislation.  However, this decision represents a complete 
grant of the benefit sought.  Accordingly, the veteran has 
not been prejudiced by the Board's action.  Bernard v. Brown, 
4 Vet.App. 384 (1993).


ORDER

Entitlement to service connection for residuals of frozen 
feet is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In this regard, the veteran asserts that his hearing loss was 
caused by noise exposure as a motar crewman.  The recent VA 
examination confirmed the presence of bilateral sensorineural 
hearing loss.  As such, the Board is of the opinion that a 
specialized examination is warranted.

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  It is requested that the RO furnish 
the veteran the appropriate release of 
information forms in order to obtain any 
pertinent VA and private medical records 
which are not on file.  The veteran 
should describe the circumstances 
regarding the incurrence of the hearing 
loss, iritis and low back injury as they 
relate to combat.

3.  The veteran should be scheduled for a 
VA examination by a specialist in ear 
disorders in order to determine the 
nature, severity and etiology of any 
hearing loss and tinnitus.  In addition 
to an audiological evaluation, any other 
testing deemed necessary should be 
performed.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand in conjunction 
with the examination.  It is requested 
that the examiner obtain a detailed 
history of in service and postservice 
noise exposure.  Following the 
examination, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that any hearing 
loss and tinnitus diagnosed are related 
to the inservice noise exposure.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the issues in 
appellate status, to include 
consideration of 38 U.S.C. A.§ 1154(b) 
(West 1991).

If the benefits sought on appeal remain denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 2 -


